The majority of the judges were of opinion, that as the habendum of a deed is that part of it which declares and limits the use of the thing conveyed» and as the negroes in question are limited in the habendum to the heirs of the body of Mrs. Stockton, after her death, it created an estate tail of a chattel, which was too remote, and vested the property in the first taker, Mrs. Stockton ; consequently, Stockton upon his marriage acquired a right to such property, and of course it became liable for his debts. They were therefore of opinion, that the verdict should be set aside, and a new trial granted.
Bay differed in opinion, and agreed with the presiding Judge on the trial, that as this deed would admit of an equitable construction, and was intended as a provision for a young family, it should be construed liberally, and not be trammeled with the rigid rules of law. That if this deed was dissected and examined critically by piecemeal or by fragments, and the latter part was construed to control the formei", it might admit of the construction contended for. But if, on the contrary, the premises and habendum were taken together with reference to each other, and as explanatory of the donor’s intention, he was of opinion, that the limitation over to the children, after the mother’s death, was regular and within all the rules of law on that subject, and that the words in the habendum might be qualified by the plain and obvious intent and meaning of those in the premises. And this construction would not militate in the smallest degree against the case of Dott v. Cunning-ton, where there was not one sentence in any part of the *474deed to justify the court in giving an equitable construction to it.
Rule for new trial made absolute.
All the judges present.